Citation Nr: 0304065	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability claimed as secondary to the veteran's service-
connected partial amputation of the distal the middle finger.

2.  Entitlement to service connection for a neck disability 
claimed as secondary to the veteran's service-connected 
partial amputation of the distal the middle finger.

3.  Entitlement to service connection for a low back 
disability claimed as secondary to the veteran's service-
connected partial amputation of the distal the middle finger.

4.  Entitlement to service connection for leg problems 
claimed as secondary to the veteran's service-connected 
partial amputation of the distal the middle finger.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had approximately 7 years active military service 
ending in October 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in March 2000. 


FINDINGS OF FACT

1.  A right shoulder disability is not related to the 
veteran's service-connected partial amputation of the distal 
right middle finger. 

2.  A neck disability is not related to the veteran's 
service-connected partial amputation of the distal right 
middle finger.

3.  A low back disability is not related to the veteran's 
service-connected partial amputation of the distal right 
middle finger.

4.  Leg problems are not related to the veteran's service-
connected partial amputation of the distal right middle 
finger.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active military service nor is it 
related to the service-connected partial amputation of the 
distal right middle finger.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  A neck disability was not incurred in or aggravated by 
the veteran's active military service nor is it related to 
the service-connected partial amputation of the distal right 
middle finger.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

3.  A low back disability was not incurred in or aggravated 
by the veteran's active military service nor is it related to 
the service-connected partial amputation of the distal right 
middle finger.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

4.  Leg problems were not incurred in or aggravated by the 
veteran's active military service nor are they related to the 
service-connected partial amputation of the distal right 
middle finger.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the above listed disabilities.  The discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in an August 2001 letter and by September 
2002 supplemental statement of the case. the veteran was 
advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
private and VA medical records and a July 1997 VA examination 
report.  As the record shows that the veteran has been 
afforded a VA examination and an etiology opinion has been 
obtained in connection with his claims, the requirements of 
38 C.F.R. § 3.159(c)(4) (2002) have been met.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Factual Background 

Service medical records show that the veteran suffered a 
partial amputation of the distal right middle finger in 
service.  On January 1976 report of medical history, the 
veteran reported recurrent back pain as well as swollen and 
painful joints.  The veteran's neck, spine, other 
musculoskeletal, and lower extremities were clinically 
evaluated as normal.  On August 1979 report of medical 
history, the veteran reported no relevant complaints or 
disabilities other than the loss of a finger.  He 
specifically denied recurrent low back pain.  The veteran's 
neck, spine, other musculoskeletal, and lower extremities 
were clinically evaluated as normal.  A September 1981 
medical notation reflected complaints of joint pain in the 
hands, wrists, elbows, and feet.  The examiner noted a normal 
joint evaluation examination with the exception of prominent 
proximal interphalangeal joints.  On October 1981 separation 
medical examination report, no pertinent disabilities were 
noted.  The veteran's neck, spine, other musculoskeletal, and 
lower extremities were clinically evaluated as normal.  
Service medical records document that the veteran is left 
handed.

By February 1984 rating decision to RO granted service 
connection for a partial amputation of the right distal 
middle finger.  

In June 1997, the veteran filed a claim of service connection 
for injuries suffered due to a fall about 7 or 8 years before 
that were the result of his service-connected finger 
disability. 

On July 1997 VA medical examination that was conducted by a 
medical doctor (MD), the veteran reported the his general 
employment history and the details of a incident in the late 
1980's when he fell off a ladder when he failed to grip a 
rung with his right hand.  He stated that he injured his 
right shoulder, neck, and low back.  He asserted that had he 
had greater right hand finger strength, he would not have 
fallen.  Thus, he stated that he believed that the foregoing 
injuries were service related.  He also indicated that due to 
his right middle finger injury, he placed abnormal strain on 
other body parts.  The examiner opined that the veteran's 
right shoulder disability, low back disability, and neck 
disability were not related to the partial amputation of the 
right distal middle finger.  The examiner explained that the 
veteran's amputation was less that one centimeter in length, 
that the veteran's right hand was not his dominant hand, and 
that the extra 1 centimeter in the nondominant hand would not 
have been enough to hold the veteran and prevent the fall 
described by the veteran.  The examiner also commented that 
the veteran did not have the type of employment that would 
cause abnormal strain on any body part with the exception of 
the right middle finger alone.  The examiner opined that even 
the loss of entire right middle finger would not have caused 
the disabilities of which the veteran was complaining.  

In November 1998, the veteran testified as to the details of 
the claimed fall and resulting injuries.  He stated that 
because of his right middle finger disability, he missed the 
rung that he attempted to grab and fell off the ladder as a 
result.

Also of record is a December 1998 note from a private 
physician's assistant (PA) reflected an opinion that the 
veteran may have or could have fallen due to his right middle 
finger amputation.  

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Analysis

The record does not reflect and the veteran does not allege, 
that a right shoulder disability, a neck disability, a low 
back disability, or "leg problems" are directly related to 
service.  Rather, the veteran claims that these injuries were 
suffered as a result of a fall of a ladder which would 
otherwise be prevented if he had been able to fully grip the 
ladder rung.  He asserts that his partially amputated right 
middle finger.  He has also advanced contentions to the 
effect that the overall strain of the amputation on body 
parts led to the disorders in question. 

The RO has obtained a VA medical opinion based on the 
veteran's claims of secondary service connection.  The 
examiner who conducted the July 1997 VA examination offered 
an opinion to the effect that the veteran would not have been 
able to grip the ladder rung to an extent to have prevented 
the fall even if the middle finger had not been amputated.  
The examiner also found no basis for otherwise relating the 
claimed disorders to any abnormal strain on body parts caused 
by the service-connected partial amputation of the middle 
finger.  The Board finds this examiner's opinions to be 
persuasive.  The examiner noted the details of the ladder 
incident as reported by the veteran and had the opportunity 
to examine the extent of the amputation.  

The Board acknowledges the opinion by a physician's 
assistant.  However, this opinion was speculative and couched 
in terms of may have or could have.  When weighed against the 
detailed opinions offered by the VA examiner in July 1997, 
the Board finds that the July 1997 opinion is more probative 
and entitled to considerably more weight. 

The Board also acknowledges the veteran's statements and 
testimony.  However, while the veteran is competent to 
testify as to the details of the ladder incident, as a 
layperson he is not competent to offer opinions as to medical 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
the instant case, the medical etiology opinion obtained by 
the RO is to the effect that the claimed disorders are not 
related to the service-connected amputation in any manner.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claims. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

